Case: 19-10207    Date Filed: 09/10/2019   Page: 1 of 17


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                               No. 19-10207
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 2:17-cv-14177-RLR



MONICA STONE,

                                                             Plaintiff- Appellant,

                                   versus

ROBERT HENDRY,
ROBERT FEIPEL, et al.,

                                                         Defendants- Appellees.

                         ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                            (September 10, 2019)

Before MARTIN, NEWSOM, and ANDERSON, Circuit Judges.

PER CURIAM:
                Case: 19-10207    Date Filed: 09/10/2019   Page: 2 of 17


         Monica Stone (“Stone”) appeals the district court’s grant of summary

judgment in favor of Defendants Correctional Officer Christopher Rose (“Rose”),

Correctional Officer David Bailes (“Bailes”), Warden Robert Hendry (“Hendry”),

Sergeant Robert Feipel (“Feipel”), and Nurse Carolyn Conrad (“Conrad”).

Stone—the mother of, and personal representative of the estate of, Christopher Cox

(“Cox”)—brought suit against the Florida Department of Corrections, the Warden

of the Martin Correctional Institution (“MCI”), multiple correctional officers, and a

nurse for the death of her son, who was killed by his cellmate Hurley Brown

(“Brown”). On appeal, Stone argues that the district court erred in finding that the

defendants were not liable for Cox’s death on several theories and seeks to hold the

defendants liable under 42 U.S.C. § 1983 for constitutional violations that led to

Cox’s death. For the reasons given below, we affirm the judgment of the district

court.

                                           I.

         Because we write only for the parties, and in light of the voluminous record,

we assume the parties’ familiarity with the facts and only briefly summarize them

here. We discuss the relevant facts in more detail in the sections of this opinion

analyzing each of Stone’s claims. We view the facts in the light most favorable to

Stone and draw all inferences in her favor.



                                            2
              Case: 19-10207   Date Filed: 09/10/2019   Page: 3 of 17


      On March 13, 2015, Cox, an inmate at Martin Correctional Institute, was

moved into a cell with Brown. Brown had an extensive criminal history and was

sentenced to 35 years for a robbery conviction in 1998. He had a history of threats

and violence while in prison. Both Cox and Brown sought “protective

management” status, or removal from general population for personal protection

reasons. Both men had been denied that status and were in administrative

confinement—housing meant to keep inmates secure while other proceedings or

decisions are being made—pending their appeals. Both were housed in Dormitory

D, where MCI houses inmates with “special confinement status.” Guards are

required to check on inmates in administrative confinement every half hour at

irregular intervals.

      Cox feared moving into Brown’s cell, according to neighboring inmates,

whose comments were collected in a report by Special Agent Eric Jester. There is

no evidence in the record that the concerns of either Cox or his neighbors were

communicated to MCI personnel.

      At 6:25 pm on March 15, 2015, guards conducted a cursory cell check in

Dormitory D, which did not include looking into Brown’s and Cox’s cell. No

check occurred at 7:00 pm.

      Between 6:50 pm and 7:00 pm, inmates whose cells neighbored Brown’s

and Cox’s sensed a struggle between Brown and Cox. Around 7:15 pm, inmates

                                         3
               Case: 19-10207   Date Filed: 09/10/2019   Page: 4 of 17


began yelling “Man Down!” throughout Dormitory D, meaning that an inmate was

in distress. Guards did not reply to these collective cries. The only evidence of an

alert being communicated to a guard comes from inmate Derek Wells, who told

Special Agent Jester that he yelled to defendant Bailes, who was checking the

perimeter of Dormitory C, that a man was being killed in a nearby cell.

        Defendant Feipel, accompanied by defendant Conrad, entered Dormitory D

around 7:25 pm to conduct a security, safety, and sanitation check. Feipel briefly

left the dormitory to retrieve his radio. Once back in the dormitory, he realized

what the inmates were trying to communicate to him and went to Cox’s and

Brown’s cell. He called Conrad to assist him.

        In the cell, Feipel and Conrad saw Cox unresponsive, face down, with a

noose-like ligature around his neck. Feipel handcuffed Brown and placed

restraints on the unresponsive Cox, in accordance with procedure. Defendant Rose

arrived, responding to Feipel’s call for assistance, and escorted Brown out of the

cell.

        Feipel flipped Cox over. Conrad observed blood around his mouth and nose

and an abrasion on his forehead. Cox was warm but pale. Conrad checked Cox’s

wrist pulse and found none; she observed no chest movement. She concluded that

Cox was already dead and undertook no resuscitative measures. Neither Feipel nor

Rose undertook resuscitative measures either.

                                          4
              Case: 19-10207     Date Filed: 09/10/2019   Page: 5 of 17


      Two other nurses responded to Feipel’s and Conrad’s call for medical

assistance. Brown had stated that Cox had a seizure; the nurses thus thought they

were responding to a seizure event and that they would be taking Cox back to the

infirmary. They did not bring first-aid equipment with them to the cell.

      Upon arrival, the nurses found Cox still warm to the touch. They began

CPR and requested a defibrillator. When they attached the defibrillator to Cox, the

machine did not detect heart activity. Emergency Medical Service arrived at 8:05

pm and pronounced Cox dead.

      Cox’s autopsy, performed May 19, 2015, declared the manner of death to be

homicide; it does not estimate a time of death. Plaintiff’s expert Dr. Sperry, M.D.,

opined that the degree of brain swelling documented in the autopsy suggests that

Cox lived 15 to 30 minutes after Brown physically attacked him. This introduces

the possibility that Conrad might have been able to revive him. Dr. Sperry did not

assert with medical certainty whether Cox could have been revived when Feipel

and Conrad first entered the cell.

      Stone brought this suit against multiple MCI officers, who moved for

summary judgment. In a detailed report, the magistrate judge recommended

granting the defendants’ motion; the district court adopted the report. Stone now

appeals that decision, arguing that (1) Hendry and Feipel are liable for violating the

30-minute cell check rule, (2) Conrad and Rose are liable for failing to conduct

                                          5
              Case: 19-10207     Date Filed: 09/10/2019    Page: 6 of 17


CPR, and (3) Bailes is liable for being informed of the assault on Cox but doing

nothing to help. In addition, Stone argues that the district court erred in failing to

permit Stone to engage in further discovery before its ruling on summary

judgment.

                                          II.

      We review a district court’s disposition of a summary judgment motion

based on qualified immunity de novo. Lee v. Ferraro, 284 F.3d 1188, 1190 (11th

Cir. 2002). We resolve all issues of material fact in the plaintiff’s favor. Id. “We

will affirm the grant of summary judgment if we conclude that there is no genuine

issue of material fact—that is, if no ‘fair-minded jury could return a verdict for the

plaintiff on the evidence presented.’” Goodman v. Kimbrough, 718 F.3d 1325,

1331 (11th Cir. 2013) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

252, 106 S. Ct. 2505, 2512 (1986)).

      We review a district court’s discovery rulings for abuse of discretion.

Benson v. Tocco, 113 F.3d 1203, 1208 (11th Cir. 1997).

                                          III.

   A. Legal Standard

      Stone sues the defendants under 42 U.S.C. § 1983, which permits suits for

violations of federal rights by persons acting under color of state law. Stone’s §

1983 claims require that she prove that the defendants’ conduct violated a

                                           6
              Case: 19-10207     Date Filed: 09/10/2019    Page: 7 of 17


constitutional right and that the challenged conduct was committed under color of

state law. Melton v. Abston, 841 F.3d 1207, 1220 (11th Cir. 2016). Defendants

invoke qualified immunity. To overcome that immunity, Stone must show that (1)

taken in the light most favorable to Stone, the facts show that the defendants’

conduct violated a constitutional right, and (2) the right was clearly established at

the time of the defendants’ alleged misconduct. Saucier v. Katz, 533 U.S. 194,

201, 121 S. Ct. 2151, 2156 (2001). We therefore turn to whether defendants’

conduct violated Cox’s constitutional rights under the Eighth Amendment.

      “The Eighth Amendment imposes a duty on prison officials to take

reasonable measures to guarantee the safety of the inmates.” Caldwell v. Warden,

FCI Talladega, 748 F.3d 1090, 1099 (11th Cir.2014) (internal quotations and

alterations omitted). Prisoners have a right to receive medical treatment for their

illnesses and injuries, and deliberate indifference to those medical needs is a

constitutional violation. Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291

(1976). Prison officials also cannot be deliberately indifferent to a substantial risk

of serious harm to an inmate, including violence at the hands of other prisoners.

See Farmer v. Brennan, 511 U.S. 825, 833-34, 114 S. Ct. 1970, 1976-77 (1994).

Prison officials can violate an inmate’s Eighth Amendment right in a supervisory

capacity. Harper v. Lawrence Cnty., Ala., 592 F.3d 1227, 1235-36 (11th Cir.

2010).

                                           7
              Case: 19-10207    Date Filed: 09/10/2019    Page: 8 of 17


      To succeed on her deliberate indifference claim against the defendants,

Stone most show (1) that Cox had a substantial risk of serious harm or a medical

need, (2) that the defendants subjectively acted with deliberate indifference to that

risk or medical need, and (3) that the injury was caused by the defendants’

wrongful conduct. Goodman, 718 F.3d at 1331; Goebert v. Lee Cnty., 510 F.3d

1312, 1326 (11th Cir. 2007).

      This appeal turns on whether the defendants acted with deliberate

indifference to cause harm to Cox. To satisfy the subjective deliberate indifference

component, Stone must show (1) subjective knowledge of a risk of a risk of serious

harm and (2) disregard of that risk by (3) conduct exceeding gross negligence. Id.

at 1326-27; Goodman, 718 F.3d at 1331-32. To have subjective knowledge that an

inmate faced a substantial risk of serious harm, a defendant “must both be aware of

facts from which the inference could be drawn that a substantial risk of serious

harm exists, and . . . must also draw the inference.” Farmer, 511 U.S. at 837, 114

S. Ct. at 1979. “Proof of deliberate indifference requires a great deal more than

does proof of negligence” and is “far more onerous than normal tort-based

standards of conduct.” Goodman, 718 F.3d at 1332.




                                          8
                Case: 19-10207        Date Filed: 09/10/2019        Page: 9 of 17


    B. Defendants Hendry and Feipel 1

       Stone argues that Hendry and Feipel were deliberately indifferent in their

supervisory capacity because Cox’s cell went unchecked for 90 minutes. Stone

contends that this gap between cell checks constitutes deliberate indifference,

particularly because the gap’s length violated MCI’s Post Order 10 and the Florida

Administrative Code, both of which require cell checks at least every 30 minutes.

The district court did not err in concluding that the 90-minute gap between cell

checks, without evidence of subjective awareness of a risk of harm to Cox, cannot

give rise to establish a constitutional violation. See Cagle v. Sutherland, 334 F.3d

980, 989 (11th Cir. 2003) (a 100-minute gap between checks, which violated jail

policy, did not constitute deliberate indifference); Hale v. Tallapoosa Cnty., 50

F.3d 1579, 1582 (11th Cir. 1995) (a 150 minute gap between checks did not

constitute deliberate indifference); see also Goodman v. Kimbrough, 718 F.3d at

1332 (stating that “failure to conduct the cell checks and head counts is negligence

of the purest form” that does not justify liability under 42 U.S.C. § 1983).

       Stone must point to record evidence from which a jury could conclude that

Hendry and Feipel were subjectively aware of a risk of harm to Cox. The district

court did not err in not finding any such evidence. “Our cases are clear that to


1
  In the district court, Stone argued that the defendants’ method for pairing inmates in cells, and
thus Cox’s placement with Brown, violated Cox’s constitutional rights. She does not maintain
this argument on appeal.
                                                   9
               Case: 19-10207       Date Filed: 09/10/2019       Page: 10 of 17


survive summary judgment on a deliberate indifference claim, the plaintiff must

present some evidence of prison officials’ subjective awareness of a substantial

risk of serious harm to the inmate.” Goodman, 718 F.3d at 1333-34. Subjective

knowledge cannot be shown by demonstrating that an officer deviated from

standard policy, or even that he was grossly unreasonable in his actions. Id. at

1334; see also Taylor v. Adams, 221 F.3d 1254, 1259 (11th Cir. 2000) (“Failure to

follow procedures does not, by itself, rise to the level of deliberate indifference

because doing so is at most a form of negligence.”).

       Instead, Stone argues that the prison was a dangerous environment in which

prisoners would use the timing of cell checks to “plan acts of misconduct.” Stone

also quotes multiple inmates, including Brown, to emphasize the level of danger in

Dormitory D. But Stone points to no evidence from which a jury could find that

Hendry or Feipel were subjectively aware of the risk of harm to Cox, or that they

were deliberately lax in overseeing their inmates despite that awareness. 2 Perhaps

Hendry and Feipel should have known about the alleged conditions in Dormitory

D. But Goodman makes clear that the conclusion that an officer “should have




2
 For a case in which the plaintiff satisfied the subjective awareness requirement, see Rodriguez
v. Sec. for the Dep’t of Corrections, 508 F.3d 611, 618-22 (11th Cir. 2007) (holding that prison
officials had subjective knowledge of an inmate’s risk of assault because the inmate had relayed
specific threats from gang members to several prison officials).
                                                  10
             Case: 19-10207    Date Filed: 09/10/2019   Page: 11 of 17


known” a given fact is not enough to imply subjective knowledge of that fact, and

therefore not enough to impose liability under § 1983. 718 F.3d at 1334.

   We therefore conclude that the district court did not err in granting summary

judgment to Hendry and Feipel.

   C. Defendant Conrad

      Stone argues that Nurse Conrad was deliberately indifferent to Cox’s serious

medical needs and that the district court should not have granted her motion for

summary judgment.

      As discussed above, to prove that Conrad acted with deliberate indifference,

Stone must point to facts demonstrating that Conrad had subjective knowledge of a

risk of serious harm and disregarded that risk through conduct that was more than

gross negligence. Goebert, 510 F.3d at 1327. Deliberate indifference is not about

“inadvertence or error in good faith,” but rather about “obduracy and

wantonness”—a deliberate refusal to provide aid despite knowledge of a

substantial risk of serious harm. Whitley v. Albers, 475 U.S. 312, 319, 106 S. Ct.

1078, 1084 (1986).

      There is no evidence in the record from which a jury could conclude that

Conrad was subjectively aware of Cox’s need for medical assistance but wantonly

refused to provide aide. Conrad immediately checked Cox for signs of life and



                                        11
               Case: 19-10207        Date Filed: 09/10/2019        Page: 12 of 17


found no wrist pulse.3 She also observed no chest movement. Having perceived

no signs of life, she concluded that Cox was already dead and that resuscitative

measures would be useless. This conclusion is regrettable and potentially tragic,

but there is nothing in the record indicating that it was made in bad faith. It may

have been negligent—or even grossly negligent—but it was not an obdurate refusal

to render assistance that Conrad thought was necessary.

       We therefore conclude that the district court did not err in granting summary

judgment in favor of Nurse Conrad.

    D. Defendant Rose

       Stone argues that the district court erred in granting summary judgment to

Rose because he knew that Cox required CPR but failed to perform it.4

       Rose contends that he arrived at Cox’s cell at 7:29 pm, where he was

ordered by Feipel to handcuff Brown. He then escorted Brown to the shower area

for holding. When Rose returned, Cox had been pronounced dead.




3
  There was a dispute below as to whether Nurse Conrad performed chest compressions. In this
summary judgment posture, we assume she did not.
4
  Stone’s section header for the portion of her brief discussing Rose states that “Rose failed to
take action when he would have heard inmates call for help over the intercom he was testing,
where he entered a fictitious count on the Dorm Log for 7:00 p.m. at around the time of the
murder of Cox.” These arguments are not developed in the section below and are consequently
abandoned. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).
Stone returns to the “fictitious entry” argument in her reply brief; arguments raised for the first
time in a reply brief are also abandoned. Id. at 682-83.
                                                 12
             Case: 19-10207     Date Filed: 09/10/2019   Page: 13 of 17


      Stone offers no evidence from which a jury could find that Rose acted with

deliberate indifference—that is, that he acted with a subjective knowledge of a risk

of serious harm, that he disregarded that risk, and that his conduct exceeded gross

negligence. Goebert, 510 F.3d at 1327. Nothing in the record indicates that Rose,

who is not a medical doctor, had actual knowledge that Cox was anything but

already dead. Because he was not medical personnel, Rose was entitled to rely on

the medical judgments of Nurse Conrad. See Johnson v. Doughty, 433 F.3d 1001,

1011 (7th Cir. 2006) (“Except in the unusual case where it would be evident to a

layperson that a prisoner is receiving inadequate or inappropriate treatment, prison

officials may reasonably rely on the judgment of medical professionals.”).

      We therefore conclude that the district court did not err in granting summary

judgment to Rose.

   E. Defendant Bailes

      Stone argues that the district court erred in granting summary judgment to

Bailes because the witness testimony of inmate Derek Wells, Cox’s neighbor in the

next cell over, places him near the scene of the murder and establishes that he was

aware of Cox’s death. According to the report of Special Agent Eric Jester, Wells

called out to a corrections officer who was performing the perimeter check at

Dormitory C. The report states that this corrections officer was “[l]ater identified

as CO David Bailes.” The report states that Wells alerted Bailes that a man was

                                         13
               Case: 19-10207        Date Filed: 09/10/2019       Page: 14 of 17


being murdered in the next cell over at approximately 7:15-7:20 pm. Stone argues

that Bailes heard this alert and had an obligation to help Cox. 5

       Bailes’s affidavit states instead that he started his shift at 7:00 pm and was

finishing pre-shift tasks too far away from Dormitory D (where Cox and Wells

were domiciled) to hear anything. He learned of the situation when his Captain

received a radio call at approximately 7:30 pm. And he arrived within two to three

minutes and assisted officers in Dormitory D before returning to Dormitory C.

Jester’s report also states that CO Huertas-Rodriguez was doing the Dormitory C

perimeter check, and therefore would have been the corrections officer to whom

Wells called out. Huertas-Rodriguez denied hearing any calls from Dormitory D.

       We will assume, as the district court did, that Bailes was made aware of

Cox’s situation through Wells’s warning, something Bailes disputes.6 Even so,

this does not support a finding of liability. Wells stated that he called out to Bailes

between 7:15 and 7:20 pm. Prison staff entered Cox’s dormitory at 7:22 pm,

arrived at Dormitory D around 7:25 pm, and first reached Cox’s cell at 7:29 pm.




5
  On appeal, Stone no longer argues that Bailes was deliberately indifferent in failing to perform
resuscitative measures upon arriving at Cox’s cell. As non-medical personnel, Bailes was in the
same position as Rose, and would not be liable for the same reasons.
6
  Bailes does say that he spoke with Wells, but only after entering Dormitory D to respond to
Sergeant Feipel’s call for assistance. Bailes says that Wells told him that Wells had yelled at an
officer out the window.
                                                 14
               Case: 19-10207        Date Filed: 09/10/2019       Page: 15 of 17


This delay of five to ten minutes cannot support Stone’s claim.7 See Pourmoghani-

Esfahani v. Gee, 625 F.3d 1313, 1318 (11th Cir. 2010) (when an officer and a

nurse arrived within approximately five minutes after a prisoner’s cellmate

signaled for help, “[t]he term ‘delay’ hardly seems to fit the facts at all; but to the

extent that one could call the time involved in this case ‘delay,’ it was only a

matter of minutes”); see also Dang ex rel. Dang v. Sheriff, Seminole Cnty. Fla.,

871 F.3d 1272, 1283 (11th Cir. 2017) (holding that a 15-minute delay in a pretrial

detainee’s transport to an emergency room was not a constitutional violation).

Once prison officials become aware of an incident, it will inevitably take some

time for them to respond. Under the circumstances, we cannot say that the officers

took too long in responding.

       Ultimately, it appears that, upon becoming aware of the situation, prison

officials went to Cox’s dormitory as quickly as they could. There is nothing in the

record on the basis of which a jury could find Bailes liable.

       We thus conclude that the district court did not err in finding that Bailes

could not be held liable under this cause of action.

                                               IV.




7
  In other words, even if Bailes were aware of the danger in Cox’s cell, other officers entered
Cox’s cell within five to ten minutes and were unable to prevent harm to Cox. Thus, no
reasonable jury could conclude that Bailes’s actions caused Cox’s injury.
                                                15
              Case: 19-10207       Date Filed: 09/10/2019      Page: 16 of 17


       Stone finally argues that the court below erred in denying her request for

additional discovery, including Fed. R. Civ. P. 30(b)(6) depositions.

       Fed. R. Civ. P. 56(d) permits a court to defer its consideration of a motion

for summary judgment and permit a nonmovant time to obtain necessary affidavits

or declarations or to take discovery. District courts have broad discretion in

managing pretrial discovery matters. Klay v. All Defendants, 425 F.3d 977, 982

(11th Cir. 2005). A district court’s decision to deny a 56(d) motion is reviewed for

abuse of discretion. Fla. Power & Light Co. v. Allis Chambers Corp., 893 F.2d

1313, 1315 (11th Cir. 1990). 8

       Stone offers no explanation why the district court’s denial of her 56(d)

motion for additional discovery was an abuse of discretion. The record indicates

that it was not. The parties had scheduled eight months to conduct discovery, and

they stipulated to a month longer than that. The magistrate judge held a conference

to determine what additional discovery might be needed. And Stone requested

30(b)(6) depositions for the first time at the conference. We therefore cannot say

that the district court committed an abuse of discretion in ending the discovery

process. See Josendis v. Wall to Wall Repairs, Inc., 662 F.3d 1292, 1307 (11th




8
  Rule 56(d) was formerly styled 56(f) in the Federal Rules—hence the case law’s frequent
reference to “56(f).”
                                                16
                Case: 19-10207        Date Filed: 09/10/2019        Page: 17 of 17


Cir. 2011) (holding that keeping litigants to the terms of a scheduling order is not

an abuse of discretion). 9

                                                 V.

       For these reasons, we affirm the judgment of the district court.

       AFFIRMED.10




9
  In her reply brief, Stone argues that the Roten Affidavit should have been considered by the
district court despite its admittedly late disclosure. Arguments raised for the first time in a reply
brief are considered abandoned. Sapuppo, 739 F.3d at 682-83. We have not considered
statements in Stone’s brief citing to the Roten affidavit.
10
   We accordingly deny Stone’s request for oral argument.
                                                   17